DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yoshida (US 2007/0111058).
Regarding claim 1, Yoshida discloses in Figs 1-6, a fuel cell system (Abstract, Fig 1) comprising: a fuel cell (ref 20); a reactant gas supply unit (Fig 1, [0030]) configured to supply reactant gases ([0030]) to the fuel cell (ref 20); a component (ref 37) provided in a circulation passage (ref 76) for off-gas that is discharged ([0031], [0032]) from the fuel cell (ref 20); a battery temperature acquisition unit ([0031]-[0033]) configured to acquire a fuel cell temperature that is a temperature of the fuel cell (ref 20); a component temperature acquisition unit (ref 63, [0031]) configured to acquire a component temperature ([0031]) that is a temperature of the component (ref 37); a secondary battery (ref 100); a state-of-charge acquisition unit ([0037], [0057]) configured to acquire a state of charge ([0037], [0057]) of the secondary battery (ref 100); and a controller (ref 
Further, with regard to the limitations of the controller (“the controller being configured to, when a temperature difference that is a difference between the acquired fuel cell temperature and the acquired component temperature is greater than or equal to a predetermined temperature difference, perform a warm-up operation of the fuel cell and store electric power generated through the warm-up operation in the secondary battery while the state of charge of the secondary battery is lower than a predetermined state of charge, and the controller being configured to, after completion of the warm-up operation, perform the scavenging operation at predetermined scavenging power, wherein the controller is configured to, when the temperature difference is greater than or equal to the predetermined temperature difference at a time when the state of charge of the secondary battery has reached the predetermined state of charge in the warm-up operation, perform the scavenging operation at scavenging power higher than the predetermined scavenging power after completion ofTSN201803742US00 TFN180148-US 21 the warm-up operation”), it is the Examiner's position that the control unit's operation is disclosed in claims 1-2, and thus constitutes process limitations not given patentable weight in an apparatus claim, see Exparte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Further, the language used in claims 1-2 to describe this control unit operation is "configured to" which does not convey additional structure to the control unit. If however, a controller contained language including "programmed to", it would convey additional structure to the control unit. This is because a "general purpose computer, or microprocessor, programmed to carry out an algorithm creates a new machine, because a general purpose computer in WMS Gaming Inc. v. Int'l Game Tech., 184 F.3d 1339, 1348 (Fed. Cir. 1999) (internal quotations and citations removed). In other words, "if a machine is programmed in a certain new and unobvious way, it is physically different from the machine without that program; its memory elements are differently arranged." In re Bemhart, 417 F.2d 1395, 1399 - 1400 (CCPA 1969).

Regarding claim 3, Yoshida discloses all of the claim limitations as set forth above and also discloses the off-gas is anode off-gas ([0031]); the reactant gas supply unit includes a hydrogen gas tank (ref 31) and an anode gas passage (ref 75, Fig 1) that connects the hydrogen gas tank (ref 31) to the fuel cell (ref 20); the circulation passage (ref 76) includes an exhaust passage ([0031], [0032], ref 72) through which the anode off-gas ([0031], [0032]) that is discharged from the fuel cell (ref 20) flows and an auxiliary circulation passage (Fig 1, between refs 35 and 38, ([0031], [0032]) that connects the exhaust passage ([0031], [0032], ref 72) to the anode gas passage ([0031]); and the component (ref 37) is a pump ([0031]) disposed in the auxiliary circulation passage (depicted in Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2007/0111058).
Regarding claim 1, Yoshida discloses in Figs 1-6, a fuel cell system (Abstract, Fig 1) comprising: a fuel cell (ref 20); a reactant gas supply unit (Fig 1, [0030]) configured to supply reactant gases ([0030]) to the fuel cell (ref 20); a component (ref 37) provided in a circulation passage (ref 76) for off-gas that is discharged ([0031], [0032]) from the fuel cell (ref 20); a battery temperature acquisition unit ([0031]-[0033]) configured to acquire a fuel cell temperature that is a temperature of the fuel cell (ref 20); a component temperature acquisition unit (ref 63, [0031]) configured to acquire a component temperature ([0031]) that is a temperature of the component (ref 37); a secondary battery (ref 100); a state-of-charge acquisition unit ([0037], [0057]) configured to acquire a state of charge ([0037], [0057]) of the secondary battery (ref 100); and a controller (ref 50) configured to perform a scavenging operation of the fuel cell at a time of a stop of power generation (Abstract, [0005]) of the fuel cell system.
Further, it is noted that Yoshida discloses the controller (ref 50) comprises a computer ([0034], [0036], [0048]) and is therefore capable of being programmed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the controller would be capable of being programmed to execute the control process of claim 1 (“the controller being configured to, when a temperature difference that is a difference between the acquired fuel cell temperature and the acquired 
Further still, the language used in claims 1-2 to describe this control unit operation is "configured to" which does not convey additional structure to the control unit. If however, a controller contained language including "programmed to", it would convey additional structure to the control unit. This is because a "general purpose computer, or microprocessor, programmed to carry out an algorithm creates a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software." WMS Gaming Inc. v. Int'l Game Tech., 184 F.3d 1339, 1348 (Fed. Cir. 1999) (internal quotations and citations removed). In other words, "if a machine is programmed in a certain new and unobvious way, it is physically different from the machine without that program; its memory elements are differently arranged." In re Bemhart, 417 F.2d 1395, 1399 - 1400 (CCPA 1969).

Regarding claim 3, Yoshida discloses all of the claim limitations as set forth above and also discloses the off-gas is anode off-gas ([0031]); the reactant gas supply unit includes a hydrogen gas tank (ref 31) and an anode gas passage (ref 75, Fig 1) that connects the hydrogen gas tank (ref 31) to the fuel cell (ref 20); the circulation passage (ref 76) includes an exhaust passage ([0031], [0032], ref 72) through which the anode off-gas ([0031], [0032]) that is discharged from the fuel cell (ref 20) flows and an auxiliary circulation passage (Fig 1, between refs 35 and 38, ([0031], [0032]) that connects the exhaust passage ([0031], [0032], ref 72) to the anode gas passage ([0031]); and the component (ref 37) is a pump ([0031]) disposed in the auxiliary circulation passage (depicted in Fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725